DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, and 12-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark et al. (20050260090).
Regarding claims 1 and 12, Stark discloses a system for dispensing a fluid, comprising a container (par. 0117) configured to contain said fluid and a device (101) configured to dispense said fluid, said device comprising: 
a collapsible chamber (114) which defines a volume configured to receive a quantity of said fluid to be dispensed; 
an inlet duct (112) configured to allow the passage of said fluid from the inside of said container towards said volume;  10
first valve means (106) configured to control the passage of said fluid into said inlet duct; 
an outlet duct (113) for said fluid configured to allow the passage of said fluid from said volume towards the outside; 

wherein said chamber is at least partially defined by a first portion (102) and a second portion (103) mutually coupled with each other in such a way that together they define said volume and define said inlet duct and said outlet duct (Figs. 1-4), wherein said first 20portion comprises an area (125) connected to said container (par. 0117) and wherein said second portion comprises an area (125) connected to said container (par. 0117).
Regarding claims 2 ad 13, said collapsible chamber is defined by at least one elastically yielding area (105) of said first portion and/or said second portion. 
Regarding claims 3 and 14, said first portion and said second portion are equal to each other (both portions have the same shape as shown in Fig. 1) and mutually coupled with each other (Fig. 1).
Regarding claims 4 and 15, said first portion or said second portion comprises an elastically yielding center area (105) and an annular peripheral area (125) from which said center area extends (Fig. 1).
Regarding claims 5 and 16, said area of said first portion or of said second portion connected to said container corresponds to said annular peripheral area (par. 0117; Fig. 1).
Regarding claim 6, in accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation is not entitled to patentable weight. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). Nevertheless, Stark discloses said first portion, said second portion and said container are coupled at the same time by means of a single heat sealing step (par. 0069).
Regarding claim 7, said container comprises a first portion connected to said first portion of said device and a second portion connected to said second portion of said device (par. 0117).
Regarding claim 9, said inlet duct and said outlet duct are aligned along the same direction (Fig. 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. in view of Genosar (20060255068).
Regarding claim 8, Stark DIFFERS in that it does not disclose the container completely envelops said first portion of said device and/or completely envelops said second portion of said device. Attention, however, is directed to the Genosar reference, which discloses a container (10) that completely envelops (par. 0051) a first portion (the surface of 20 shown in Fig. 3) of a device (20) and/or completely envelops (par. 0051) a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Stark reference in view of the teachings of the Genosar reference by configuring the container to completely envelop said first portion of said device and/or completely envelop said second portion of said device for the purpose of allowing a user to operate the fluid dispensing system with one hand.
Regarding claim 10, Stark DIFFERS in that it does not disclose the system comprises a sealing element for closing said outlet duct, said sealing element being configured to be removed before the use of said dispensing system. Attention, however, is directed to the Genosar reference, which discloses a system comprises a sealing element (18) for closing an outlet duct (17), said sealing element being configured to be removed before the use of said dispensing system (par. 0052).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Stark reference in view of the teachings of the Genosar reference by employing a sealing element for the purpose of preventing leakage of the fluid product prior to use.
Regarding claim 11, said sealing element is constituted by a removable portion (18 of Genosar) of said container (10 of Genosar).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNELL ALAN LONG whose telephone number is (571)270-5610.  The examiner can normally be reached on Mon - Fri 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DURAND can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.